Citation Nr: 0018667	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  98-16 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant was a member of the Louisiana National Guard 
from April 1976 to September 1976; he served on active duty 
in the Army from August 29, 1976 to approximately September 
23, 1976, when he was found to be not physically qualified 
for enlistment at the time of entrance.  He subsequently 
served in the Coast Guard from August 8, 1978 until October 
2, 1978, when he was discharged for unsuitability.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision issued by the New 
Orleans, Louisiana Regional Office (RO) of the Department of 
Veteran Affairs (VA) in which the RO found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a bilateral foot disorder.

The Board notes that the appellant's claim for service 
connection for a bilateral foot disorder was originally 
denied in an RO rating decision issued in April 1982.  The 
appellant was notified the next month and did not appeal.  
The appellant subsequently attempted to reopen his claim, but 
the RO issued rating decisions which denied the reopening of 
the bilateral foot disorder claim in September 1991, March 
1993, October 1994, January 1996, and June 1997; the 
appellant did not complete the procedural steps necessary for 
an appeal for any of these rating decisions denying 
reopening.  Therefore, the June 1997 rating decision 
represents the last final decision on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  The Board also points out 
that since the appellant's bilateral foot disorder claim is 
being reopened and remanded and no determination is being 
made on the merits of this claim at this time, there is no 
prejudice to the appellant in the result dictated herein.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

In April 2000, a hearing was held at the VA Central Office in 
Washington, D.C. before the undersigned, who is a member of 
the Board rendering the final determination in this claim and 
was designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. 7102(b).  During and 
subsequent to that hearing, the appellant submitted 
additional medical opinions dated in October 1999, and April 
and May of 2000.  The Board notes that the appellant also 
submitted written waivers of consideration of that additional 
evidence by the RO.  See 38 C.F.R. §§ 19.37, 20.1304.


FINDINGS OF FACT

1.  The last final disallowance of the reopening of a claim 
for service connection for a bilateral foot disorder was a 
June 1997 RO rating decision.  The appellant was notified of 
the rating decision that same month, and did not appeal.

2.  The evidence received subsequent to June 1997 regarding a 
claim for service connection for a bilateral foot disorder, 
by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The record contains evidence of a current diagnosis of 
bilateral foot hallux valgus.

4.  The record contains statements from a private podiatrist 
and a private medical doctor that the appellant's bilateral 
hallux valgus deformity is most probably related to trauma 
incurred during his military service and that the deformity 
was not congenital condition and did not pre-exist service.


CONCLUSIONS OF LAW

1.  The June 1997 rating action denying the reopening of the 
appellant's claim for service connection for a bilateral foot 
disorder is final.  38 U.S.C.A. § 7104(b) (West 1991).

2.  The evidence received subsequent to the June 1997 rating 
action is new and material, and serves to reopen the 
appellant's claim for service connection for a bilateral foot 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  The claim for service connection for a bilateral foot 
disorder is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  An 
allowance of service connection requires that the facts 
establish that a particular disease or injury, resulting in 
disability, was incurred in service.  38 C.F.R. § 3.303(a).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well-grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well-
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In addition, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) has held that the 
new and material evidence necessary in order to reopen a 
previously and finally disallowed claim must be secured or 
presented since the time that the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  As previously noted, the June 1997 RO 
rating action, the last time the bilateral foot disorder 
claim was finally disallowed on any basis, is final and may 
not be reopened in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a).  

The April 1982 rating decision essentially denied the 
appellant's claim of entitlement to service connection for a 
bilateral foot disorder on the grounds that the bilateral 
hallux valgus existed prior to service and was not increased 
or aggravated by service.  The report of the National Guard 
induction medical examination, conducted in April 1976, did 
not reveal any clinical findings relating to the feet which 
were described as normal.  The appellant was subsequently 
examined by an Army podiatrist on September 15, 1976; the 
podiatrist indicated that the appellant had a past history of 
acquired hallux valgus deformity.  On physical examination, a 
lateral deviation of each hallux was observed, with medial 
eminences bilaterally.  The podiatrist concluded that the 
appellant was not physically qualified for enlistment into 
the military at the time of his entrance.  Medical Board 
proceedings, conducted on September 22, 1976, resulted in a 
finding that the appellant suffered from moderate bilateral 
hallux valgus deformity that was symptomatic.  The onset date 
was said to be prior to service and the condition was found 
to not have been aggravated by active duty.  On a DA Form 
2496, the appellant stated that he was requesting release 
from active duty for physical reasons which existed prior to 
his enlistment in the National Guard and entry into active 
duty on August 29, 1976.  He further stated that he had bad 
feet and that he had known about them for approximately five 
years prior to his enlistment in the National Guard.

Besides the service medical records, the evidence of record 
existing at the time of the June 1997 rating action included 
medical records and statements from private health care 
practitioners who had treated the appellant's bilateral foot 
disorder.  A medical doctor stated the appellant's current 
foot pain was due to disorders caused by in-service trauma 
experienced by the appellant.  Records from a podiatrist 
indicated that the appellant was diagnosed with bilateral 
hallux valgus, plantar fasciitis and pes planus.  There is no 
indication that either of these doctors had reviewed all of 
the appellant's service medical records.

The evidence of record existing at the time of the June 1997 
rating action also included three written statements, dated 
in January 1996, from persons who had served with the 
appellant in the National Guard and the Army.  Each statement 
indicated that the appellant had suffered an injury to his 
feet while he was in basic training in the summer of 1976.  
The appellant himself had also submitted a number of written 
statements in which he indicated that his feet had been 
injured in a fall from a truck while he was in training in 
the summer of 1976.

The evidence of record existing at the time of the June 1997 
rating action also included VA medical records, dated between 
1991 and 1995, which demonstrated that the appellant suffered 
from hallux valgus.  

The evidence of record submitted after the June 1997 rating 
action was issued includes VA medical records, dated between 
1995 and 1998, which demonstrate that the appellant continued 
to suffer from bilateral foot pathology, including hallux 
valgus.  The appellant testified at his April 2000 Central 
office hearing that he was involved in an accident during his 
Army basic training in which he jumped off of a truck, fell 
to his knees and then was hit by other soldiers jumping 
behind him thus causing injury to his feet.  See Hearing 
Transcript p. 2.  He further stated that his feet did not 
bother him prior to service and that he played basketball, 
football and baseball prior to service without any foot 
problems.  See Hearing Transcript p. 5.

Also included in the evidence of record are additional 
statements from the private doctor and podiatrist who treated 
the appellant's foot conditions.  The medical doctor stated, 
in an April 2000 written statement, that he had reviewed the 
appellant's induction examination report and noted that his 
current severe bilateral hallux valgus deformity had not been 
observed during that April 1976 examination.  The physician 
also stated that he felt the vigorous training of basic 
training "exaggerated the damage" caused when the appellant 
jumped out of the Army truck.  The physician further opined 
that he felt there was no chance of the appellant's hallux 
valgus being a congenital condition and that shoes that fit 
too tightly probably contributed to the disease developing 
during the appellant's military service.  The podiatrist 
stated, in a May 2000 written statement, that the appellant's 
current bilateral foot problems were related to excessive 
pronation syndrome and that pronation problems can be 
precipitated by sudden injury and/or trauma.  He further 
stated that he believed that the appellant's present foot 
pain is related to injury from a fall that occurred during 
active duty and that the appellant's foot disorder is not one 
that pre-existed his military service.

The Board concludes that the medical care provider statements 
received in April 2000, and May 2000, are "new" because 
they were not previously of record.  Having decided that the 
newly presented evidence is "new," the Board also concludes 
that said evidence is "material" in the sense of being 
relevant to and probative of the issue at hand in this case 
because it tends to show that the appellant's bilateral foot 
disorder is, at least in part, due to an in-service event and 
did not pre-exist service.  While not commenting on the 
reliability, credibility or thoroughness of these statements, 
they indicate, when taken at face value, that the appellant 
has a chronic foot condition that is related to service.  
These statements, for purposes of determining whether the 
claim should be reopened, are presumed credible because they 
are not inherently incredible or beyond the competence of the 
issuing doctors.

The Board finds that the April and May 2000 opinions from the 
private physician and podiatrist raise the possibility that 
the appellant's current bilateral foot disorder is related to 
his active military service and that service military records 
had been reviewed in reaching at least one opinion.  
Previously, the record did not contain such medical opinions.  
The Board finds that this evidence added to the record since 
the June 1997 rating decision, either by itself or in the 
context of all the evidence, both old and new, provides 
competent medical evidence reflecting a nexus between a 
current bilateral foot disorder and an inservice injury or 
disease.  Therefore, the Board concludes the additional 
evidence constitutes new and material evidence sufficient to 
reopen the claim for service connection for a bilateral foot 
disorder.

The Board also finds that the claim is well-grounded.  The 
three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In determining whether the claim is well-grounded, 
evidentiary assertions must be accepted as true for the 
purposes of determining whether a claim is well-grounded, 
except where such assertions are inherently incredible or 
beyond the competence of the person making the assertion.  
See King v. Brown, 5 Vet. App. 19 (1993).

Concerning the first element -- evidence of current 
disability as provided by a medical diagnosis -- the 
appellant has presented post-service evidence from VA 
facilities, from a private physician and from a private 
podiatrist that includes a diagnosis of bilateral hallux 
valgus.

The statements from the appellant and his service comrades, 
including his testimony from his April 2000 hearing, satisfy 
the second element of a well-grounded claim, namely the 
incurrence of a disease or injury during active military 
service.  The appellant has explained that he injured his 
feet in service in the summer of 1976 when other soldiers 
jumping after him off a truck landed on his feet, causing 
great pain and discomfort since that time.  The Board 
acknowledges that the appellant is competent to testify as to 
the incurrence of an injury in service, and thus finds the 
second Caluza element satisfied for purposes of a well-
grounded claim.

The Board also finds that the above-cited recent evidence 
from the private physician and podiatrist satisfies the third 
element of a well-grounded claim, namely medical evidence of 
a nexus between service and the current bilateral foot 
disorder.  As previously described, these statements include 
opinions that the appellant's current bilateral foot problem 
is related to service and did not exist prior to service.  
Thus, all three elements of a well-grounded claim are 
satisfied for the appellant's bilateral foot disorder claim.  
See Caluza, supra.


ORDER

To the extent that evidence submitted since the June 1997 
rating action constitutes new and material evidence 
sufficient to reopen the appellant's claim of entitlement to 
service connection for a bilateral foot disorder, and to the 
extent that the Board finds the claim is well-grounded, the 
appeal is granted.  


REMAND

As noted, the appellant's claim for service connection for a 
bilateral foot disorder has been reopened, and must be 
considered on a de novo basis.  The case was developed by the 
RO solely on the basis of whether new and material evidence 
had been submitted to reopen a claim for entitlement to 
service connection for the bilateral foot disorder.

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that before the Board addresses in a decision a question that 
has not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument, an opportunity to submit such 
evidence or argument, an opportunity to address the question 
at a hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.  Here, as noted, the Board 
is considering the issue on a differing basis than that 
considered by the RO.

The Board finds that additional evidence is necessary to 
fairly adjudicate the appellant's claim.  In particular, the 
Board notes that the appellant's Army DD 214 is not of 
record, nor are any of the service medical records relating 
to the appellant's period of service in the Coast Guard in 
1978.  These service records should be obtained and 
associated with the claims file.

Review of the evidence of record reveals that the appellant 
has been in receipt of Social Security Administration (SSA) 
disability benefits since 1987, according to a VA Form 21-526 
submitted by the appellant in September 1994.  The Court has 
held that the VA's statutory duty to assist includes seeking 
to obtain SSA records.  Waddell v. Brown, 5 Vet. App. 454 
(1993); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Collier v. Derwinski, 1 Vet. App. 413 (1991); see also Brown 
v. Derwinski, 2 Vet. App. 444 (1992); Masors v. Derwinski, 2 
Vet. App. 181 (1992); Washington v. Derwinski, 1 Vet. App. 
459 (1991).  Therefore, the medical records from the SSA 
pertaining to any original award of disability benefits and 
any medical records pertaining to any continuing award of 
benefits should be requested and associated with the claims 
file.

In addition, the Board notes that the private physician and 
podiatrist statements currently of record do not include any 
indication that the service medical records relating to the 
appellant's discharge as not physically qualified for 
enlistment at the time of entrance due to symptomatic 
bilateral hallux valgus which had existed for five years were 
reviewed by either doctor.  The Board also notes that the 
various statements submitted by the private physician and the 
podiatrist over the years appear to be contradictory by 
stating, on the one hand, that the appellant's hallux valgus 
was made worse or aggravated by service, and then stating 
that it did not exist prior to service.  Presently, there are 
conflicting medical opinions of record, in that the service 
medical records indicate that the appellant's hallux valgus 
condition pre-existed service and was not aggravated by 
service, while the private medical opinions state that the 
condition either did not pre-exist service or else was 
aggravated by service.  These considerations require the 
gathering of additional records as well as further 
investigation by medical professionals, inasmuch as the Board 
is prohibited from substituting its own unsubstantiated 
medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 
175 (1991).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to this claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:

1.  The RO should take all appropriate 
steps to obtain the appellant's Coast 
Guard service personnel and medical 
records, including use of alternative 
sources.  Any records obtained should be 
associated with the claims file.  If 
there are no such records available, 
documentation used in making that 
determination should be set forth in the 
claims file. The RO should also consider 
special follow-up by its military records 
specialist and/or referral of the case to 
the Adjudication Officer or designee for 
a formal finding on the unavailability of 
the service medical records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part III, chapter 4, paras. 4.28 and 
4.29.

2.  The RO should contact the appropriate 
SSA office to obtain copies of the 
medical records upon which the any 
original disability award and any 
continuing award were based, as well as 
any Administrative Law Judge decision and 
associated List of Exhibits.  All of 
these records are to be associated with 
the claims file.

3.  The RO should request that the 
appellant furnish the names and addresses 
of all health care providers who have 
accorded him treatment for his bilateral 
foot condition from September 1976 to the 
present and not previously of record.  
Upon receipt of such information, and, if 
necessary, duly executed authorization 
for the release of private medical 
information, the RO should request that 
all health care providers identified by 
the appellant furnish legible copies of 
all medical records compiled in 
conjunction with treatment accorded him 
for a bilateral foot condition. 

4.  After the above medical records have 
been associated with the claims file, the 
RO should arrange for a review of the 
appellant's medical records by an 
appropriate specialist, due to the 
questions of etiology presented, in order 
to evaluate the etiology of any bilateral 
foot disorder.  The claims file, 
including all in-service and post-service 
treatment records, should be made 
available to the reviewer.  The reviewer 
is requested to review the pertinent 
medical records, and provide a written 
opinion as to the presence, etiology and 
onset of any foot disorder found.  
Specifically, the reviewer is requested 
to provide an opinion as to the medical 
probability that any documented foot 
disorder is related to symptoms or signs 
the appellant may have had prior to 
service, in service or within one year of 
service separation.  The reviewer should 
state whether the 1976 injury described 
by the appellant could have in any way 
caused the appellant's current bilateral 
foot disorder.

The reviewer should also offer opinions 
as to whether the appellant's documented 
bilateral hallux valgus deformity pre-
existed service; and if so, whether it is 
at least as likely as not that the pre-
existing foot disorder was aggravated 
(increased in severity beyond the normal 
progression) by any incident of service.  

5.  The RO should then readjudicate the 
claim of service connection for a 
bilateral foot disorder with 
consideration given to all of the 
evidence of record, and any additional 
medical evidence obtained by the RO 
pursuant to this remand.  As this claim 
has been reopened and found to be well-
grounded pursuant to the Board's decision 
herein, the RO must conduct a full review 
of the merit of the claim and fulfill its 
duty to assist the claimant.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  It is requested that 
the supplemental statement of the case specifically set forth 
the reasons and bases for the decision.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 



